722 S.E.2d 609 (2012)
STATE
v.
Shaylon Monquice SPRINGS.
No. 106P12-1.
Supreme Court of North Carolina.
March 15, 2012.
Derrick Mertz, Assistant Attorney General, for State of North Carolina.
Benjamin Dowling-Sendor, Assistant Appellate Defender, for Springs, Shaylon Monquice.
James C. Gaither, Jr., District Attorney, for State of North Carolina.
The following order has been entered on the motion filed on the 14th of March 2012 by State of NC for Temporary Stay:
"Motion Allowed by order of the Court in conference, this the 15th of March 2012."